Citation Nr: 1738384	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for pseudofolliculitis barbae (PFB).  

2.  Entitlement to a compensable disability rating for atopic dermatitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

An October 2010 rating decision granted service connection for PFB with a noncompensable disability rating.  In a June 2011, the RO granted a higher initial 10 percent rating for PFB. In June 2014, the RO granted a higher initial 30 percent rating for PFB. In July 2015, the RO granted a higher initial 50 percent rating for PFB. A June 2013 rating decision denied an increased rating for atopic dermatitis.

The Veteran testified at a September 2012 Board hearing.  A copy of the transcript is of record.  During the hearing, the Veteran provided testimony with regard to the claim for a higher initial rating for PFB.

The Board remanded the claim for a higher initial rating for PFB in April 2014 for an updated VA examination, and remanded both issues on appeal in December 2015 to obtain a hard copy of a file contained in a computer disc (CD) submitted by the Veteran.  An updated VA examination was obtained and the documents contained in the CD have been added to the record.  Thus, the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

As discussed in a March 2017 Board decision, claims for an increased rating for pseudofolliculitis barbae and atopic dermatitis were stayed pending resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  That stay has been lifted and the Board may now proceed with adjudication at this time.  It is noted that the issues remanded in the March 2017 decision are pending recertification by the RO.



FINDINGS OF FACT

1.  Pseudofolliculitis barbae results in a disfigurement to the head, face, or neck, but not with either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

2.  For the entire rating period, pseudofolliculitis barbae affected, less than five percent of exposed body area, and, at most, 20 to 40 percent of total body area. 

3.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of PFB during any 12-month period on appeal.

4.  For the entire rating period, atopic dermatitis has not been shown to be active, and did not require treatment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118, Diagnostic Code 7813-7800 (2016).

2.  The criteria for a compensable rating for atopic dermatitis have not been met. 
38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board finds that the Veteran was provided adequate, preadjudicatory VCAA notice letters addressing his claimed disabilities and he does not contend that he was prejudiced by any inadequacy in notice. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the record includes service treatment records, private treatment records, SSA medical records, VA treatment records, VA examinations, and Board hearing testimony. 

The Veteran was also afforded VA examinations to address his increased rating claims, and the Board finds that the rating examinations obtained are adequate and address the applicable rating criteria.  While earlier August 2010 and January 2012 VA examinations did not adequately discuss the rating criteria under Diagnostic Code 7806, subsequent June 2014 and April 2015 VA skin examinations address all relevant rating criteria in this case.  Cumulative, the Board finds that the VA examinations of record are adequate for rating purposes.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for PFB by seeking appellate review, and has submitted an application for an increased rating for atopic dermatitis.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds that the weight of the evidence does not establish that symptoms related to pseudofolliculitis barbae or atopic dermatitis have changed in severity over the course the appeal to warrant a staged rating. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Pseudofolliculitis barbae is currently rated under criteria set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code 7813-7800.  Diagnostic Code 7813 (dermatophytosis, to include tinea of the beard area) provides that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.  38 C.F.R. § 4.118.  Atopic dermatitis has been rated under Diagnostic Code 7806.  

Under Diagnostic Code 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, are rated as 50 percent disabling.  The next higher 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length; Scar at least one-quarter inch (0.6 cm.) wide at widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The Board finds that for the entire rating period, PFB results in disfigurement to the head, face, or neck, but not with either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  For the entire rating period, PFB is shown to affect less than five percent of exposed body area, and, at most, 20 to 40 percent of total body area.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment during any 12-month period on appeal.

An August 2010 VA examination shows that the Veteran had PFB with intermittent infection in the shaving areas, especially on his neck.  A physical examination showed previous infections that were raised above skin level, with no active infection at the time of the examination.  

A January 2012 VA examination identified a current diagnosis of PFB.  The Veteran reported that he could only shave once a week otherwise he became very irritated along the neck and superior cheek region.  The condition was stated by the examiner to cause scarring or disfigurement to the head, face, or neck, described as very small, dark, residual follicular scars on the anterior lower neck from previous flare-ups.  It was stated to affect less than one percent of total body area.  The Veteran was not treated with oral or topical medications.  The examination report noted that the Veteran did not have other visible skin conditions, to include dermatitis.  His skin condition did not impact his ability to work.

September 2012 Board hearing testimony, the Veteran reported that he was more recently treated for PFB and had been taking some oral medications.  He reported that PFB resulted in red bumps and blisters.  He reported that he also had eczema and atopic dermatitis.  He reported that these needed oral medication and a cream for treatment.  He reported that he was prescribed hydrocortisone and Desonide for his skin.  

A June 2014 VA examination showed that the Veteran had a current diagnosis of pseudofolliculitis barbae.  The Veteran stated that his face rashes were still present and described the condition as "red bumps" spreading to the neck and back of the head.  Symptoms included itching, burning, pus, and scaling of the rashes.  The Veteran was treated with topical corticosteroids, specifically, one percent hydrocortisone cream.  His skin condition was stated to affect less than five percent of total body area, and 20 to 40 percent of exposed areas.  

An April 2015 VA examination shows that the Veteran had disfigurement of the face related to PFB.  He was stated to have facial scarring and disfigurement from PFB.  He wore a beard, but close inspection through the beard showed numerous scars present in the skin of the face and neck.  Scars of the head, face, and neck were not painful, and were not unstable.  Details with regard to the disfigurement showed scarring in the face above the jaw line covering estimated to affect an area of 28 centimeters by 9 centimeters.  He had scarring below the jaw line with an estimated length of 23 centimeters by 19 centimeters.  The surface contour was elevated on palpation, and there was hyperpigmentation and abnormal texture noted in the areas described both above and below the jaw line.  The approximate total area affected by hyperpigmentation and abnormal texture was estimated at 489 square centimeters.   There was no distortion of facial features or tissue loss in the head face or neck.  The Veteran's disability did not result in any limitation of function and did not impact his ability to work. 

A VA general skin examination was also provided in April 2015.  The Veteran used a topical steroid cream, two percent hydrocortisone, to treat PFB.  Dermatitis or eczema was not indicated.  The Veteran was stated to have numerous firm scarred papules with rare inflammatory papules in the distribution of the beard as detailed in the scar examination above.  There was minimal active disease present and the majority skin findings were related to prior scaring.  Less than five percent of the body surface was affected, and the entire area affected was exposed.  An April 2015 supplemental opinion clarified that no systemic therapy or immunosuppressive drugs were required for treatment of PFB.  The examiner also noted that it was not possible to apportion the part of the area of the face affected by active PFB versus scaring from PFB.  

The Veteran is currently in receipt of a 50 percent rating for PFB based on disfigurement of the head, face, or neck under Diagnostic Code 7800.  The next higher 80 percent rating is assigned with evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118.

The Board finds that the weight of the evidence shows that PFB does not result in disfigurement with gross distortion or asymmetry of three or more features or paired sets of features, and the Board finds that the weight of the evidence does not identify six or more characteristics of disfigurement.  The Board finds that the April 2015 VA examination adequately addresses the rating criteria under Diagnostic Code 7800.  The April 2015 VA examination shows that areas affected by PFB around the beard area above and below the jawline included (1) areas of scarring more than 13 centimeters in length, (2) scarring that was at least .6 centimeters wide at the widest part, (3) elevated surface contour, (4) skin that was hyper pigmented in an area exceeding 39 square centimeters, and (5) abnormal skin texture in an area exceeding 39 square centimeters.  The Board finds that the Veteran's current 50 percent rating is characterized by findings approximating visible or palpable tissue loss with the five characteristics of disfigurement identified above.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The weight of the evidence does not show that PFB results in visible or palpable tissue loss with six or more characteristics of disfigurement to warrant a higher 80 percent rating, as he did not have evidence of scarring that was adherent to underlying tissue, underlying soft tissue missing in an area exceeding six square inches or 39 square centimeters, or skin that was indurated or inflexible an area exceeding six square inches or 39 square centimeters.  Additionally, there was no gross distortion or asymmetry of the features of paired sets of features of the face on examination to warrant a higher rating.  Accordingly, the Board finds that a higher initial rating in excess of 50 percent is not warranted under Diagnostic Code 7800.

The Board has also considered whether a higher rating would be warranted under other potentially applicable provisions of the diagnostic code.  Under Diagnostic Code 7806, a maximum 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; with the need for constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  A January 2012 VA examination shows that PFB affected less than one percent of total body area.  A June 2014 VA examination showed shows that PFB affected less than five percent of total body area, and 20 to 40 percent of exposed areas.  Finally, an April 2015 VA examiner indicated that PFB affected less than five percent of total and exposed body area.  

VA examinations and lay testimony shows that PFB was treated with topical corticosteroids, to include hydrocortisone cream and Desonide, but intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of PFB during any 12-month period on appeal.  On July 14, 2017, the Federal Circuit Court issued a precedential opinion in Johnson v. Shulkin, 862 F.3d 1351 (2017) that held that the use of topical corticosteroids did not automatically mean systemic therapy because Diagnostic Code 7806 distinguished between systemic and topical therapy.  The use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id.  The Board finds that the Veteran's use of topical corticosteroids, in this case, did not represent the need for systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment of PFB, and finds that this is supported by the April 2015 supplemental opinion,  indicated that the Veteran was not treated with systemic corticosteroids or other immunosuppressive medications despite the use of hydrocortisone cream.  

Because the weight of the evidence does not show that PFB did not involve more than 40 percent of the entire body or more than 40 percent of exposed areas, and there was no need for systemic therapy for treatment, the Board finds that the criteria for an higher evaluation under Diagnostic Code 7806 have not been met or approximated at any time during the appeal period.   

Diagnostic Code 7813 allows for a rating based on scars depending on the predominant disability.  38 C.F.R. § 4.118.  The Board finds, based on the April 2015 VA examination, that the Veteran did not have painful or unstable scars to warrant a compensable rating under Diagnostic Code 7804.  The Board finds that the Veteran's disability is, additionally, not shown to result in limitation of motion or loss of function to warrant a separate or higher rating under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  For these reasons, the Board finds that for the entire rating period, higher initial rating in excess of 50 percent is not warranted for pseudofolliculitis barbae.  As a preponderance of the evidence is against the appeal for a higher initial rating for pseudofolliculitis barbae, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

With regard to atopic dermatitis, August 2010, January 2012, June 2014, and April 2015 VA examinations do not show that atopic dermatitis was active at any time during the appeal period, and all of the Veteran's complaints were related to service-connected PFB.  Private treatment records identify a diagnosis and treatment for atopic dermatitis in February 2006, several years prior to the current appeal period.  The evidence of record does not identify any outbreaks of atopic dermatitis during the appeal period, and VA examinations did not identify visible skin conditions such as dermatitis or eczema.  While the Veteran reported during a Board hearing that he also had eczema and atopic dermatitis, he did not specify the time frame or frequency of any outbreaks of such skin conditions, and did not describe the area of involvement in sufficient detail for rating purposes.  The presence of skin disorder such as eczema and atopic dermatitis, separate from PFB which has been evaluated, is not otherwise shown by the record during the appeal period.  Diagnostic Code 7806 (dermatitis or eczema) assigns a 10 percent evaluation is assigned where there is involvement of at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Absent any skin involvement identified for atopic dermatitis, the Board finds that a 10 rating is not warranted under Diagnostic Code 7806.  No treatment for atopic dermatitis has been indicated during the appeal period.  As a preponderance of the evidence is against the appeal for a compensable rating for atopic dermatitis, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).



ORDER

A higher initial rating in excess of 50 percent for pseudofolliculitis barbae is denied. 

An initial compensable rating for atopic dermatitis is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


